Exhibit 10.2

 

 

GUARANTY

dated as of

December 12, 2014

among

1013421 B.C. UNLIMITED LIABILITY COMPANY,

as Guarantor

CERTAIN SUBSIDIARIES

IDENTIFIED HEREIN,

as Guarantors

and

JPMORGAN CHASE BANK, N.A.,

as Collateral Agent

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE I    DEFINITIONS    SECTION 1.01.  

Credit Agreement

     2    SECTION 1.02.  

Other Defined Terms

     2    ARTICLE II    GUARANTY    SECTION 2.01.  

Guaranty and Keepwell

     3    SECTION 2.02.  

Guaranty of Payment

     4    SECTION 2.03.  

No Limitations

     4    SECTION 2.04.  

Reinstatement

     5    SECTION 2.05.  

Agreement To Pay; Subrogation

     5    SECTION 2.06.  

Information

     5    SECTION 2.07.  

Representations and Warranties

     5    SECTION 2.08.  

No Setoff or Deductions; Taxes; Payments

     5    ARTICLE III    SUBROGATION AND SUBORDINATION    SECTION 3.01.  

Contribution and Subrogation

     6    SECTION 3.02.  

Subordination

     6    ARTICLE IV    MISCELLANEOUS    SECTION 4.01.  

Notices

     6    SECTION 4.02.  

Waivers; Amendment

     6    SECTION 4.03.  

Collateral Agent’s Fees and Expenses, Indemnification

     7    SECTION 4.04.  

Successors and Assigns

     8    SECTION 4.05.  

Survival of Agreement

     8    SECTION 4.06.  

Counterparts; Effectiveness; Several Agreement

     8    SECTION 4.07.  

Severability

     8    SECTION 4.08.  

Right of Set-Off

     8    SECTION 4.09.  

Governing Law; Jurisdiction; Service of Process

     9    SECTION 4.10.  

WAIVER OF JURY TRIAL

     10    SECTION 4.11.  

Headings

     10    SECTION 4.12.  

Security Interest Absolute

     10    SECTION 4.13.  

Termination or Release

     10    SECTION 4.14.  

Additional Guarantors

     11    SECTION 4.15.  

Excluded Swap Obligations Limitation

     11   



--------------------------------------------------------------------------------

GUARANTY

GUARANTY dated as of December 12, 2014, among 1013421 B.C. Unlimited Liability
Company, an unlimited liability company organized under the laws of British
Columbia (“Holdings”), certain Subsidiaries of the Parent Borrower (as defined
below) from time to time party hereto and JPMORGAN CHASE BANK, N.A. (“JPMCB”),
as Collateral Agent (as defined below).

Reference is made to that certain Credit Agreement dated as of October 27, 2014
(as amended, restated, amended and restated, extended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among 1011778 B.C.
Unlimited Liability Company, an unlimited liability company organized under the
laws of British Columbia (the “Parent Borrower”), New Red Finance, Inc., a
Delaware corporation (the “Subsidiary Borrower” and together with the Parent
Borrower, the “Borrowers”), Holdings, JPMCB, as administrative agent (in such
capacity, and together with its successors and permitted assigns, the
“Administrative Agent”), and collateral agent (in such capacity, and together
with its successors and permitted assigns, the “Collateral Agent”), each Lender
from time to time party thereto and the other parties thereto. The Lenders have
agreed to extend credit to the Borrowers and the Cash Management Banks and the
Hedge Banks may from time to time extend credit to the Borrowers and their
Subsidiaries in the form of Cash Management Obligations and the Secured Hedge
Agreements, respectively, subject to the terms and conditions set forth in the
Credit Agreement. The obligations of the Lenders to extend such credit and of
the Cash Management Banks and the Hedge Banks to enter into the Cash Management
Obligations and the Secured Hedge Agreements, respectively, are conditioned
upon, among other things, the execution and delivery of this Agreement. Each
Guarantor is an affiliate of the Borrowers, will derive substantial benefits
from the extension of credit to the Borrowers pursuant to the Credit Agreement
and is willing to execute and deliver this Agreement in order to induce the
Lenders to extend such credit, the Hedge Banks to enter into Secured Hedge
Agreements and the Cash Management Banks to enter into agreements giving rise to
Cash Management Obligations.

Accordingly, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.01. Credit Agreement.

(a) Capitalized terms used in this Agreement and not otherwise defined herein
have the meanings specified in the Credit Agreement.

(b) The rules of construction specified in Article I of the Credit Agreement
also apply to this Agreement.

SECTION 1.02. Other Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:

“Agreement” means this Guaranty.

“Claiming Party” has the meaning assigned to such term in Section 3.01.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

-2-



--------------------------------------------------------------------------------

“Contributing Party” has the meaning assigned to such term in Section 3.01.

“Credit Agreement” has the meaning assigned to such term in the preliminary
statement of this Agreement.

“Guarantor” means Holdings and each Restricted Subsidiary listed on the
signature pages hereof under the caption “Guarantors” and each Restricted
Subsidiary that becomes a party to this Agreement after the Closing Date and,
solely with respect to Cash Management Obligations and obligations under Secured
Hedge Agreements, in each case, incurred by a Restricted Subsidiary, each of the
Borrowers.

“Guaranty Supplement” means an instrument in the form of Exhibit I hereto.

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each
Guarantor that has total assets exceeding $10,000,000 at the time the relevant
Guarantee or grant of the relevant security interest becomes effective with
respect to such Swap Obligation is incurred or such other person as constitutes
an “eligible contract participant” under the Commodity Exchange Act or any
regulations promulgated thereunder and can cause another person to qualify as an
“eligible contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

ARTICLE II

GUARANTY

SECTION 2.01. Guaranty and Keepwell.

(a) Each Guarantor absolutely, irrevocably and unconditionally guarantees,
jointly with the other Guarantors and severally, as a primary obligor and not
merely as a surety, to the Collateral Agent, for the benefit of the Secured
Parties, the due and punctual payment and performance of the Obligations. Each
of the Guarantors further agrees that the Obligations may be extended or
renewed, in whole or in part, without notice to or further assent from it, and
that it will remain bound upon its guarantee notwithstanding any extension or
renewal of any Obligation. Each of the Guarantors waives presentment to, demand
of payment from and protest to the Borrowers or any other Guarantor of any of
the Obligations, and also waives notice of acceptance of its guarantee and
notice of protest for nonpayment.

(b) Each Qualified ECP Guarantor hereby jointly and severally absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support as may be needed from time to time by each other Loan Party to honor all
of its obligations under this Guaranty in respect of Swap Obligations (provided,
however, that each Qualified ECP Guarantor shall only be liable under this
Section 2.01(b) for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section 2.01(b), or
otherwise under this Guaranty, voidable under applicable Law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations of each Qualified ECP Guarantor under this Section 2.01(b) shall
remain in full force and effect until the termination of this Guaranty in
accordance with Section 4.1. Each Qualified ECP Guarantor intends that this
Section 2.01(b) constitute, and this Section 2.01(b) shall be deemed to
constitute, a “keepwell, support, or other agreement” for the benefit of each
other Loan Party for all purposes of Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.

 

-3-



--------------------------------------------------------------------------------

SECTION 2.02. Guaranty of Payment. Each of the Guarantors further agrees that
its guarantee hereunder constitutes a guarantee of payment when due and not of
collection, and waives any right to require that any resort be had by the
Collateral Agent or any other Secured Party to any security held for the payment
of the Obligations, or to any balance of any deposit account or credit on the
books of the Collateral Agent or any other Secured Party in favor of either
Borrower or any other Person.

SECTION 2.03. No Limitations.

(a) Except for termination of a Guarantor’s obligations hereunder as expressly
provided in Section 4.13 and except as provided in the definition of Obligations
with respect to Excluded Swap Obligations, the obligations of each Guarantor
hereunder shall not be subject to any reduction, limitation, impairment or
termination for any reason, including any claim of waiver, release, surrender,
alteration or compromise, and shall not be subject to any defense (other than a
defense of full payment or performance) or set-off, counterclaim, recoupment or
termination whatsoever by reason of the invalidity, illegality or
unenforceability of the Obligations, or otherwise. Without limiting the
generality of the foregoing, the obligations of each Guarantor hereunder shall
not be discharged or impaired or otherwise affected by (i) the failure of the
Collateral Agent or any other Secured Party to assert any claim or demand or to
enforce any right or remedy under the provisions of any Loan Document or
otherwise; (ii) any rescission, waiver, amendment or modification of, or any
release from any of the terms or provisions of, any Loan Document or any other
agreement, including with respect to any other Guarantor under this Agreement;
(iii) the release, non-perfection, impairment, exchange or substitution of any
security held by the Collateral Agent or any other Secured Party for the
Obligations; (iv) any default, failure or delay, willful or otherwise, in the
performance of the Obligations; or (v) any other act or omission that may or
might in any manner or to any extent vary the risk of any Guarantor or otherwise
operate as a discharge of any Guarantor as a matter of law or equity (other than
the payment in full in cash of all the Obligations). Each Guarantor expressly
authorizes the Secured Parties to take and hold security for the payment and
performance of the Obligations, to exchange, waive or release any or all such
security (with or without consideration), to enforce or apply such security and
direct the order and manner of any sale thereof in their sole discretion or to
release or substitute any one or more other Guarantors or obligors upon or in
respect of the Obligations, all without affecting the obligations of any
Guarantor hereunder.

(b) To the fullest extent permitted by applicable law, each Guarantor waives any
defense based on or arising out of any defense of either Borrower or any other
Guarantor or the unenforceability of the Obligations, or any part thereof from
any cause, or the cessation from any cause of the liability of either Borrower
or any other Guarantor, other than the payment in full in cash of all the
Obligations. The Collateral Agent and the other Secured Parties may in
accordance with the terms of the Collateral Documents, at their election,
foreclose on any security held by one or more of them by one or more judicial or
nonjudicial sales, accept an assignment of any such security in lieu of
foreclosure, compromise or adjust any part of the Obligations, make any other
accommodation with either Borrower or any other Guarantor or exercise any other
right or remedy available to them against either Borrower or any other
Guarantor, without affecting or impairing in any way the liability of any
Guarantor hereunder except to the extent the Obligations have been paid in full
in cash. To the fullest extent permitted by applicable law, each Guarantor
waives any defense arising out of any such election even though such election
operates, pursuant to applicable law, to impair or to extinguish any right of
reimbursement or subrogation or other right or remedy of such Guarantor against
either Borrower or any other Guarantor, as the case may be, or any security.

(c) Each Guarantor, and by its acceptance of this Agreement, the Collateral
Agent and each other Secured Party, hereby confirms that it is the intention of
all such Persons that this Agreement and the Obligations of each Guarantor
hereunder not constitute a fraudulent transfer or conveyance for purposes of the
Bankruptcy Code, the Uniform Fraudulent Conveyance Act, the Uniform

 

-4-



--------------------------------------------------------------------------------

Fraudulent Transfer Act or any similar foreign, federal or state law to the
extent applicable to this Guaranty and the Obligations of each Guarantor
hereunder. To effectuate the foregoing intention, the Collateral Agent, the
other Secured Parties and the Guarantors hereby irrevocably agree that the
Obligations of each Guarantor under this Guaranty at any time shall be limited
to the maximum amount as will result in the Obligations of such Guarantor under
this Guaranty not constituting a fraudulent transfer or conveyance.

(d) Each Guarantor acknowledges that it will receive indirect benefits from the
financing arrangements contemplated by the Loan Documents and that the waivers
set forth in this Agreement are knowingly made in contemplation of such
benefits.

SECTION 2.04. Reinstatement. Each of the Guarantors agrees that its guarantee
hereunder shall continue to be effective or be reinstated, as the case may be,
if at any time payment, or any part thereof, of any Obligation, is rescinded or
must otherwise be restored by the Collateral Agent or any other Secured Party
upon the bankruptcy, insolvency or reorganization of either Borrower, any other
Guarantor or otherwise.

SECTION 2.05. Agreement To Pay; Subrogation. In furtherance of the foregoing and
not in limitation of any other right that the Collateral Agent or any other
Secured Party has at law or in equity against any Guarantor by virtue hereof,
upon the failure of either Borrower or any other Guarantor to pay any Obligation
when and as the same shall become due, whether at maturity, by acceleration,
after notice of prepayment or otherwise, each Guarantor hereby promises to and
will forthwith pay, or cause to be paid, to the Collateral Agent for
distribution to the Secured Parties in cash the amount of such unpaid
Obligation. Upon payment by any Guarantor of any sums to the Collateral Agent as
provided above, all rights of such Guarantor against either Borrower or any
other Guarantor arising as a result thereof by way of right of subrogation,
contribution, reimbursement, indemnity or otherwise shall in all respects be
subject to Article III.

SECTION 2.06. Information. Each Guarantor assumes all responsibility for being
and keeping itself informed of the Borrowers’ and each other Guarantor’s
financial condition and assets, and of all other circumstances bearing upon the
risk of nonpayment of the Obligations, and the nature, scope and extent of the
risks that such Guarantor assumes and incurs hereunder, and agrees that none of
the Collateral Agent or the other Secured Parties will have any duty to advise
such Guarantor of information known to it or any of them regarding such
circumstances or risks.

SECTION 2.07. Representations and Warranties. Each Guarantor hereby represents
and warrants that this Agreement (i) has been duly executed and delivered by
each Guarantor that is party hereto and (ii) constitutes a legal, valid and
binding obligation of such Guarantor, enforceable against each Guarantor that is
party hereto in accordance with its terms, except as such enforceability may be
limited by Debtor Relief Laws and by general principles of equity.

SECTION 2.08. No Setoff or Deductions; Taxes; Payments. Each Guarantor shall
make all payments hereunder in accordance with Section 3.01 of the Credit
Agreement. The obligations of the Guarantor under this paragraph shall survive
the payment in full of the Obligations and termination of this Guaranty.

 

-5-



--------------------------------------------------------------------------------

ARTICLE III

SUBROGATION AND SUBORDINATION

SECTION 3.01. Contribution and Subrogation. Each Guarantor (a “Contributing
Party”) agrees (subject to Section 3.02) that, in the event a payment shall be
made by any other Guarantor hereunder in respect of any Obligation (the
“Claiming Party”), the Contributing Party shall indemnify the Claiming Party in
an amount equal to the amount of such payment, in each case multiplied by a
fraction of which the numerator shall be the net worth of the Contributing Party
on the date hereof and the denominator shall be the aggregate net worth of all
the Contributing Parties together with the net worth of the Claiming Party on
the date hereof (or, in the case of any Guarantor becoming a party hereto
pursuant to Section 4.14, the date of the Guaranty Supplement hereto executed
and delivered by such Guarantor). Any Contributing Party making any payment to a
Claiming Party pursuant to this Section 3.01 shall be subrogated to the rights
of such Claiming Party to the extent of such payment.

SECTION 3.02. Subordination.

(a) Notwithstanding any provision of this Agreement to the contrary, all rights
of the Guarantors under Section 3.01 and all other rights of indemnity,
contribution or subrogation under applicable law or otherwise shall be fully
subordinated to the payment in full in cash of the Obligations (other than
(x) obligations under Secured Hedge Agreements not yet due and payable, (y) Cash
Management Obligations not yet due and payable and (z) contingent
indemnification obligations not yet accrued and payable). No failure on the part
of either Borrower or any Guarantor to make the payments required by
Section 3.01 (or any other payments required under applicable law or otherwise)
shall in any respect limit the obligations and liabilities of any Guarantor with
respect to its obligations hereunder, and each Guarantor shall remain liable for
the full amount of the obligations of such Guarantor hereunder.

(b) Each Guarantor hereby agrees that upon the occurrence and during the
continuance of an Event of Default and after notice from the Collateral Agent,
all Indebtedness owed by it to any Subsidiary shall be fully subordinated to the
payment in full in cash of the Obligations (other than (x) obligations under
Secured Hedge Agreements not yet due and payable, (y) Cash Management
Obligations not yet due and payable and (z) contingent indemnification
obligations not yet accrued and payable).

ARTICLE IV

MISCELLANEOUS

SECTION 4.01. Notices. All communications and notices hereunder shall (except as
otherwise expressly permitted herein) be in writing and given as provided in
Section 10.02 of the Credit Agreement. All communications and notices hereunder
to any Guarantor shall be given to it in care of the Parent Borrower as provided
in Section 10.02 of the Credit Agreement.

SECTION 4.02. Waivers; Amendment.

(a) No failure or delay by the Collateral Agent, any other Agent, any L/C Issuer
or any Lender in exercising any right or power hereunder or under any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Collateral Agent, any other Agent, the L/C Issuers and the Lenders hereunder
and under the other Loan Documents are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No

 

-6-



--------------------------------------------------------------------------------

waiver of any provision of this Agreement or consent to any departure by any
Guarantor therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section 4.02, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Collateral Agent, any other Agent, any Lender
or any L/C Issuer may have had notice or knowledge of such Default at the time.
No notice or demand on any Guarantor in any case shall entitle any Guarantor to
any other or further notice or demand in similar or other circumstances.

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Collateral Agent and the Guarantors with respect to which such waiver,
amendment or modification is to apply, subject to any consent required in
accordance with Section 10.01 of the Credit Agreement.

SECTION 4.03. Collateral Agent’s Fees and Expenses, Indemnification.

(a) The parties hereto agree that the Collateral Agent shall be entitled to
reimbursement of its expenses incurred hereunder as provided in Section 10.04 of
the Credit Agreement as if such section were set out in full herein and
references to “the Borrowers” and “the Parent Borrower” therein were references
to “each Guarantor.”

(b) Without limitation of its indemnification obligations under the other Loan
Documents, each Guarantor agrees to indemnify the Collateral Agent and the other
Indemnitees (as defined in Section 10.05 of the Credit Agreement) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses, including the reasonable and documented fees,
charges and disbursements of any counsel for any Indemnitee, incurred by or
asserted against any Indemnitee arising out of, in connection with, or as a
result of, the execution, delivery or performance of this Agreement or any
claim, litigation, investigation or proceeding relating to any of the foregoing
agreements or instruments contemplated hereby, whether or not any Indemnitee is
a party thereto; provided that such indemnity shall not, as to any Indemnitee,
be available to the extent that such losses, claims, damages, liabilities and
related expenses resulted from (x) the gross negligence, bad faith or willful
misconduct of such Indemnitee or of any of its controlled Affiliates or
controlling Persons or any of the officers, directors, employees, agents,
advisors or members of any of the foregoing, in each case who are involved in or
aware of the Transaction (as determined by a court of competent jurisdiction in
a final and non-appealable decision), (y) a material breach of this Agreement by
such Indemnitee or one of its Affiliates or (z) disputes solely between and
among such Indemnitees to the extent such disputes do not arise from any act or
omission of a Borrower or any of its Affiliates (other than with respect to a
claim against an Indemnitee acting in its capacity as an Agent or Lead Arranger
or similar role under the Loan Documents unless such claim arose from the gross
negligence, bad faith or willful misconduct of such Indemnitee).

(c) Any such amounts payable as provided hereunder shall be additional
Obligations guaranteed hereby and secured by the other Collateral Documents. The
provisions of this Section 4.03 shall remain operative and in full force and
effect regardless of the termination of this Agreement or any other Loan
Document, the consummation of the transactions contemplated hereby, the
repayment of any of the Obligations, the invalidity or unenforceability of any
term or provision of this Agreement or any other Loan Document, or any
investigation made by or on behalf of the Collateral Agent or any other Secured
Party. All amounts due under this Section 4.03 shall be payable within ten days
of written demand therefor.

 

-7-



--------------------------------------------------------------------------------

SECTION 4.04. Successors and Assigns. Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of any Guarantor or the Collateral Agent that are
contained in this Agreement shall bind and inure to the benefit of their
respective successors and assigns.

SECTION 4.05. Survival of Agreement. All covenants, agreements, representations
and warranties made by the Guarantors in the Loan Documents and in the
certificates or other instruments prepared or delivered in connection with or
pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the Lenders and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any Lender or on its
behalf and notwithstanding that the Collateral Agent, any other Agent, any L/C
Issuer or any Lender may have had notice or knowledge of any Default or
incorrect representation or warranty at the time any credit is extended under
the Credit Agreement, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under any Loan Document is outstanding and unpaid or any Letter of
Credit is outstanding and so long as the Commitments have not expired or
terminated.

SECTION 4.06. Counterparts; Effectiveness; Several Agreement. This Agreement may
be executed in counterparts, each of which shall constitute an original but all
of which when taken together shall constitute a single contract. Delivery of an
executed signature page to this Agreement by facsimile transmission or other
electronic communication (including “.pdf “ or “.tif” files) shall be as
effective as delivery of a manually signed counterpart of this Agreement. This
Agreement shall become effective as to any Guarantor when a counterpart hereof
executed on behalf of such Guarantor shall have been delivered to the Collateral
Agent and a counterpart hereof shall have been executed on behalf of the
Collateral Agent, and thereafter shall be binding upon such Guarantor and the
Collateral Agent and their respective permitted successors and assigns, and
shall inure to the benefit of such Guarantor, the Collateral Agent and the other
Secured Parties and their respective successors and assigns, except that no
Guarantor shall have the right to assign or transfer its rights or obligations
hereunder or any interest herein (and any such assignment or transfer shall be
void) except as expressly contemplated by this Agreement or the Credit
Agreement. This Agreement shall be construed as a separate agreement with
respect to each Guarantor and may be amended, modified, supplemented, waived or
released with respect to any Guarantor without the approval of any other
Guarantor and without affecting the obligations of any other Guarantor
hereunder.

SECTION 4.07. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction. The
parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

SECTION 4.08. Right of Set-Off. In addition to any rights and remedies of the
Lenders provided by Law, upon the occurrence and during the continuance of any
Event of Default, each Lender and its Affiliates and each L/C Issuer and its
Affiliates is authorized at any time and from time to time, without prior notice
to any Guarantor, any such notice being waived by each Guarantor to the fullest
extent permitted by applicable Law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held by,
and other Indebtedness at any time owing by, such Lender and its Affiliates or
such L/C Issuer and its Affiliates to or for the credit or the account of the
respective Guarantor against any and all obligations owing to such Lender and
its Affiliates or such L/C

 

-8-



--------------------------------------------------------------------------------

Issuer and its Affiliates hereunder, now or hereafter existing, irrespective of
whether or not such Lender or Affiliate shall have made demand under this
Agreement and although such obligations may be contingent or unmatured or
denominated in a currency different from that of the applicable deposit or
Indebtedness. Each Lender and L/C Issuer agrees promptly to notify the relevant
Guarantor and the Collateral Agent after any such set off and application made
by such Lender or L/C Issuer, as the case may be; provided, that the failure to
give such notice shall not affect the validity of such setoff and application.
The rights of each Lender and each L/C Issuer under this Section 4.08 are in
addition to other rights and remedies (including other rights of setoff) that
the Collateral Agent, such L/C Issuer and such Lender may have.

SECTION 4.09. Governing Law; Jurisdiction; Service of Process.

(a) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK (EXCEPT AS OTHERWISE EXPRESSLY PROVIDED HEREIN).

(b) EXCEPT AS SET FORTH IN THE FOLLOWING PARAGRAPH, ANY LEGAL ACTION OR
PROCEEDING ARISING UNDER THIS AGREEMENT OR IN ANY WAY CONNECTED WITH OR RELATED
OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT
TO THIS AGREEMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW
EXISTING OR HEREAFTER ARISING, SHALL BE BROUGHT IN THE COURTS OF THE STATE OF
NEW YORK SITTING IN NEW YORK CITY OR OF THE UNITED STATES FOR THE SOUTHERN
DISTRICT OF SUCH STATE (PROVIDED THAT IF NONE OF SUCH COURTS CAN AND WILL
EXERCISE SUCH JURISDICTION, SUCH EXCLUSIVITY SHALL NOT APPLY), AND BY EXECUTION
AND DELIVERY OF THIS AGREEMENT, EACH GUARANTOR AND THE COLLATERAL AGENT
CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE EXCLUSIVE
JURISDICTION OF THOSE COURTS. EACH GUARANTOR AND THE COLLATERAL AGENT
IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE
OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT
OF THIS AGREEMENT OR OTHER DOCUMENT RELATED HERETO.

EACH GUARANTOR PARTY HERETO ORGANIZED UNDER THE LAWS OF CANADA (AND EACH OF THE
PROVINCES AND TERRITORIES THEREOF) HEREBY APPOINTS BURGER KING CORPORATION AS
ITS AUTHORIZED AGENT (THE “AUTHORIZED AGENT”) UPON WHOM PROCESS MAY BE SERVED IN
ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR BASED UPON THIS AGREEMENT OR
THE TRANSACTIONS CONTEMPLATED HEREIN WHICH MAY BE INSTITUTED IN ANY STATE OR
FEDERAL COURT IN THE CITY OF NEW YORK, NEW YORK. SERVICE OF PROCESS UPON THE
AUTHORIZED AGENT SHALL BE DEEMED, IN EVERY RESPECT, EFFECTIVE SERVICE OF PROCESS
UPON SUCH GUARANTOR.

NOTHING IN THIS AGREEMENT SHALL AFFECT ANY RIGHT THAT THE COLLATERAL AGENT MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT
AGAINST ANY GUARANTOR OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION
(I) FOR PURPOSES OF ENFORCING A JUDGMENT, (II) IN CONNECTION WITH EXERCISING
REMEDIES AGAINST THE COLLATERAL IN A JURISDICTION IN WHICH SUCH COLLATERAL IS
LOCATED, (III) IN CONNECTION WITH ANY PENDING BANKRUPTCY, INSOLVENCY OR SIMILAR
PROCEEDING IN SUCH

 

-9-



--------------------------------------------------------------------------------

JURISDICTION OR (IV) TO THE EXTENT THE COURTS REFERRED TO IN THE PREVIOUS
PARAGRAPH DO NOT HAVE JURISDICTION OVER SUCH LEGAL ACTION OR PROCEEDING OR THE
PARTIES OR PROPERTY SUBJECT HERETO.

SECTION 4.10. WAIVER OF JURY TRIAL. TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY WAIVES ANY RIGHT
TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER
THIS AGREEMENT OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE
DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO THIS AGREEMENT, OR
THE TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY
HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO
THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION 4.10
WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE SIGNATORIES HERETO TO
THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

SECTION 4.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

SECTION 4.12. Security Interest Absolute. To the fullest extent permitted by
applicable Law, all rights of the Collateral Agent hereunder and all obligations
of each Guarantor hereunder shall be absolute and unconditional irrespective of
(a) any lack of validity or enforceability of the Credit Agreement, any other
Loan Document, any agreement with respect to any of the Obligations or any other
agreement or instrument relating to any of the foregoing, (b) any change in the
time, manner or place of payment of, or in any other term of, all or any of the
Obligations, or any other amendment or waiver of or any consent to any departure
from the Credit Agreement, any other Loan Document, any other agreement or
instrument, (c) any release or amendment or waiver of or consent under or
departure from any guarantee guaranteeing all or any of the Obligations or
(d) any other circumstance that might otherwise constitute a defense available
to, or a discharge of, any Guarantor in respect of the Obligations or this
Agreement.

SECTION 4.13. Termination or Release.

(a) This Agreement and the Guarantees made herein shall automatically terminate
with respect to all Obligations upon the termination of the Aggregate
Commitments and payment in full in cash of all Obligations (other than
(x) obligations under Secured Hedge Agreements not yet due and payable, (y) Cash
Management Obligations not yet due and payable and (z) contingent
indemnification obligations not yet accrued and payable) and the expiration or
termination of all Letters of Credit (other than Letters of Credit that have
been Cash Collateralized or as to which other arrangements reasonably
satisfactory to the Administrative Agent and the applicable L/C Issuer have been
made).

(b) A Guarantor shall be automatically released from its obligations hereunder
(i) if such Guarantor ceases to be a Restricted Subsidiary, or becomes an
Excluded Subsidiary, in each case as a result of a transaction or designation
permitted under the Credit Agreement or (ii) so long as no Event of Default has
occurred and is continuing at such time, upon the designation by the Parent
Borrower of such Guarantor as a “Designated Non-Guarantor Subsidiary” pursuant
to the Credit Agreement.

 

-10-



--------------------------------------------------------------------------------

(c) In connection with any termination or release pursuant to paragraph (a) or
(b) of this Section 4.13, the Collateral Agent shall execute and deliver to any
Guarantor, at such Guarantor’s expense, all documents that such Guarantor shall
reasonably request to evidence such termination or release. Any execution and
delivery of documents pursuant to this Section 4.13 shall be without recourse to
or warranty by the Collateral Agent.

SECTION 4.14. Additional Guarantors. Any Person required to become party to this
Agreement pursuant to Section 6.10 of the Credit Agreement may do so by
executing and delivering a Guaranty Supplement and such Person shall become a
Guarantor hereunder with the same force and effect as if originally named as a
Guarantor herein. The execution and delivery of any such instrument shall not
require the consent of any other Guarantor hereunder. The rights and obligations
of each Guarantor hereunder shall remain in full force and effect
notwithstanding the addition of any new Guarantor as a party to this Agreement.

SECTION 4.15. Excluded Swap Obligations Limitation. Notwithstanding anything in
this Guaranty to the contrary, no Guarantor shall be required to make any
payment pursuant to this Guaranty to any party, and the right of set-off
provided in Section 4.08 shall not apply with respect to any Guarantor, in each
case, with respect to Excluded Swap Obligations, if any, of such Guarantor.

[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]

 

-11-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

NEW RED FINANCE, INC. BLUE HOLDCO 1, LLC BLUE HOLDCO 2, LLC BLUE HOLDCO 3, LLC
BURGER KING WORLDWIDE, INC. BURGER KING HOLDCO LLC BURGER KING CAPITAL HOLDINGS,
LLC BURGER KING CAPITAL FINANCE, INC. BURGER KING HOLDINGS, INC. BURGER KING
CORPORATION BK ACQUISITION, INC. BK CDE, INC. BK WHOPPER BAR, LLC BURGER KING
INTERAMERICA, LLC BURGER KING SWEDEN INC. DISTRON TRANSPORTATION SYSTEMS, INC.
MOXIE’S, INC. THE MELODIE CORPORATION TPC NUMBER FOUR, INC. TQW COMPANY THD
NEVADA LLC THD DELAWARE LLC TIM DONUT U.S. LIMITED, INC. SBFD HOLDING CO. TIM
HORTONS USA INC. TIM HORTONS (NEW ENGLAND), INC. THD COFFEE CO. TIM HORTONS
DELAWARE LIMITED PARTNERSHIP

TULLER INVESTMENT PARTNERSHIP,

each as a Guarantor

By:  

/s/ Jill M. Granat

Name:   Jill M. Granat Title:   Secretary



--------------------------------------------------------------------------------

1013421 B.C. UNLIMITED LIABILITY COMPANY, as Guarantor By:  

/s/ Jill M. Granat

Name:   Jill M. Granat Title:   Secretary 1011778 B.C. UNLIMITED LIABILITY
COMPANY, as Guarantor By:  

/s/ Jill M. Granat

Name:   Jill M. Granat Title:   Secretary 1014364 B.C. UNLIMITED LIABILITY
COMPANY, as Guarantor By:  

/s/ Jill M. Granat

Name:   Jill M. Granat Title:   Secretary 1014369 B.C. UNLIMITED LIABILITY
COMPANY, as Guarantor By:  

/s/ Jill M. Granat

Name:   Jill M. Granat Title:   Secretary 1019334 B.C. UNLIMITED LIABILITY
COMPANY, as Guarantor By:  

/s/ Jill M. Granat

Name:   Jill M. Granat Title:   Secretary 1016869 B.C. UNLIMITED LIABILITY
COMPANY, as Guarantor By:  

/s/ Jill M. Granat

Name:   Jill M. Granat Title:   Secretary



--------------------------------------------------------------------------------

1016893 B.C. UNLIMITED LIABILITY COMPANY, as Guarantor By:  

/s/ Jill M. Granat

Name:   Jill M. Granat Title:   Secretary 1016864 B.C. UNLIMITED LIABILITY
COMPANY, as Guarantor By:  

/s/ Jill M. Granat

Name:   Jill M. Granat Title:   Secretary 1016872 B.C. UNLIMITED LIABILITY
COMPANY, as Guarantor By:  

/s/ Jill M. Granat

Name:   Jill M. Granat Title:   Secretary 1016878 B.C. UNLIMITED LIABILITY
COMPANY, as Guarantor By:  

/s/ Jill M. Granat

Name:   Jill M. Granat Title:   Secretary 1016883 B.C. UNLIMITED LIABILITY
COMPANY, as Guarantor By:  

/s/ Jill M. Granat

Name:   Jill M. Granat Title:   Secretary 1017358 B.C. UNLIMITED LIABILITY
COMPANY, as Guarantor By:  

/s/ Jill M. Granat

Name:   Jill M. Granat Title:   Secretary



--------------------------------------------------------------------------------

BURGER KING CANADA HOLDINGS INC./PLACEMENTS BURGER KING CANADA INC., as
Guarantor By:  

/s/ Timothy Brinkley

Name:   Timothy Brinkley Title:   President and Treasurer BURGER KING
SASKATCHEWAN HOLDINGS INC., as Guarantor By:  

/s/ Timothy Brinkley

Name:   Timothy Brinkley Title:   President and Treasurer



--------------------------------------------------------------------------------

P11 LIMITED PARTNERSHIP, as Guarantor By:   1014364 B.C. Unlimited Liability
Company Its:   General Partner By:  

/s/ Jill M. Granat

Name:   Jill M. Granat Title:   Secretary P22 LIMITED PARTNERSHIP, as Guarantor
By:   1014364 B.C. Unlimited Liability Company Its:   General Partner By:  

/s/ Jill M. Granat

Name:   Jill M. Granat Title:   Secretary P33 LIMITED PARTNERSHIP, as Guarantor
By:   1014364 B.C. Unlimited Liability Company Its:   General Partner By:  

/s/ Jill M. Granat

Name:   Jill M. Granat Title:   Secretary P44 LIMITED PARTNERSHIP, as Guarantor
By:   1014364 B.C. Unlimited Liability Company Its:   General Partner By:  

/s/ Jill M. Granat

Name:   Jill M. Granat Title:   Secretary



--------------------------------------------------------------------------------

P55 LIMITED PARTNERSHIP, as Guarantor By:   1014364 B.C. Unlimited Liability
Company Its:   General Partner By:  

/s/ Jill M. Granat

Name:   Jill M. Granat Title:   Secretary



--------------------------------------------------------------------------------

TIM HORTONS INC., as Guarantor By:  

/s/ Jill M. Granat

Name:   Jill M. Granat Title:   Secretary 1021678 ALBERTA ULC, as Guarantor By:
 

/s/ Jill M. Granat

Name:   Jill M. Granat Title:   Secretary BARHAV DEVELOPMENTS LIMITED, as
Guarantor By:  

/s/ Jill M. Granat

Name:   Jill M. Granat Title:   Secretary GRANGE CASTLE HOLDINGS LIMITED, as
Guarantor By:  

/s/ Jill M. Granat

Name:   Jill M. Granat Title:   Secretary 1485525 ALBERTA LTD., as Guarantor By:
 

/s/ Jill M. Granat

Name:   Jill M. Granat Title:   Secretary FRUITION MANUFACTURING LIMITED, as
Guarantor By:  

/s/ Jill M. Granat

Name:   Jill M. Granat Title:   Secretary GPAIR LIMITED, as Guarantor By:  

/s/ Jill M. Granat

Name:   Jill M. Granat Title:   Secretary



--------------------------------------------------------------------------------

THE TDL GROUP CO. / GROUPE TDL CIE, as Guarantor By:  

/s/ Jill M. Granat

Name:   Jill M. Granat Title:   Secretary THE TDL GROUP CO., IN ITS CAPACITY AS
A PARTNER OF THE TDL GROUP, as Guarantor By:  

/s/ Jill M. Granat

Name:   Jill M. Granat Title:   Secretary THE TDL GROUP CORP., IN ITS CAPACITY
AS A PARTNER OF THE TDL GROUP, as Guarantor By:  

/s/ Jill M. Granat

Name:   Jill M. Granat Title:   Secretary THE TDL GROUP CORP. / GROUPE TDL
CORPORATION, as Guarantor By:  

/s/ Jill M. Granat

Name:   Jill M. Granat Title:   Secretary THE TDL MARKS CORPORATION / LES
MARQUES DE TDL CORPORATION, as Guarantor By:  

/s/ Jill M. Granat

Name:   Jill M. Granat Title:   Secretary



--------------------------------------------------------------------------------

THE TDL GROUP CO., IT ITS CAPACITY AS A PARTNER OF TIM’S REALTY PARTNERSHIP, as
Guarantor By:  

/s/ Jill M. Granat

Name:   Jill M. Granat Title:   Secretary 1021678 ALBERTA ULC, IN ITS CAPACITY
AS A PARTNER OF TIM’S REALTY PARTNERSHIP, as Guarantor By:  

/s/ Jill M. Granat

Name:   Jill M. Granat Title:   Secretary



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Collateral Agent By:  

/s/ Sarah L. Freedman

  Name:   Sarah L. Freedman   Title:   Executive Director



--------------------------------------------------------------------------------

EXHIBIT I

TO THE GUARANTY

FORM OF

GUARANTY SUPPLEMENT

SUPPLEMENT NO. [    ] (this “Guaranty Supplement”), dated as of [            ],
to the Guaranty dated as of December 12, 2014 among 1013421 B.C. Unlimited
Liability Company, certain subsidiaries of Holdings (as defined below) from time
to time party thereto and JPMORGAN CHASE BANK, N.A. (“JPMCB”), as Collateral
Agent (as defined below).

A. Reference is made to (i) that certain Credit Agreement dated as of
October 27, 2014 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among 1011778
B.C. Unlimited Liability Company, an unlimited liability company organized under
the laws of British Columbia (the “Parent Borrower”), New Red Finance, Inc., a
Delaware corporation (the “Subsidiary Borrower” and together with the Parent
Borrower, the “Borrowers”), 1013421 B.C. Unlimited Liability Company, an
unlimited liability company organized under the laws of British Columbia
(“Holdings”), JPMCB, as administrative agent (in such capacity, the
“Administrative Agent”), and collateral agent (in such capacity, the “Collateral
Agent”), each Lender from time to time party thereto and the other parties party
thereto and (ii) the Guaranty referred to therein (such Guaranty, as in effect
on the date hereof and as it may hereafter be as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, together with
this Guaranty Supplement, being the “Guaranty”). The capitalized terms defined
in the Guaranty or in the Credit Agreement and not otherwise defined herein are
used herein as therein defined.

B. The Guarantors have entered into the Guaranty in order to induce the Lenders
to make Loans and the L/C Issuers to issue Letters of Credit and the Hedge Banks
to enter into Secured Hedge Agreements. Section 4.14 of the Guaranty provides
that subsequently acquired or wholly owned direct or indirect Intermediate
Holding Companies and additional Restricted Subsidiaries may become Guarantors
under the Guaranty by execution and delivery of an instrument in the form of
this Guaranty Supplement. The undersigned (the “New Guarantor”) is executing
this Guaranty Supplement in accordance with the requirements of the Credit
Agreement to become a Guarantor under the Guaranty in order to induce the
Lenders to make Loans and the L/C Issuers to issue Letters of Credit, the Hedge
Banks to enter into Secured Hedge Agreements from time to time and the Cash
Management Banks to enter into agreements giving rise to Cash Management
Obligations from time to time.

Accordingly, the Collateral Agent and the New Guarantor agree as follows:

SECTION 1. Obligations Under the Guaranty. In accordance with Section 4.14 of
the Guaranty, the New Guarantor by its signature below becomes a Guarantor and,
if applicable, a Qualified ECP Guarantor under the Guaranty with the same force
and effect as if originally named therein as a Guarantor and the New Guarantor
hereby agrees to all the terms and provisions of the Guaranty applicable to it
as a Guarantor thereunder. Each reference to a “Guarantor” in the Guaranty shall
be deemed to include the New Guarantor and each reference in any other Loan
Document to a “Guarantor” or a “Loan Party” shall also be deemed to include the
New Guarantor. The Guaranty is hereby incorporated herein by reference.

SECTION 2. Representations and Warranties. The New Guarantor represents and
warrants to the Collateral Agent and the other Secured Parties that this
Guaranty Supplement (i) has been duly authorized, executed and delivered by it
and (ii) constitutes its legal, valid and binding obligation, enforceable
against it in accordance with its terms, except as such enforceability may be
limited by Debtor Relief Laws and by general principles of equity.



--------------------------------------------------------------------------------

SECTION 3. Delivery by Facsimile; Electronic Transmission. Delivery of an
executed counterpart of a signature page to this Guaranty Supplement by
facsimile or other electronic transmission (including “.pdf” or “.tif” files)
shall be effective as delivery of an original executed counterpart of this
Guaranty Supplement.

SECTION 4. Governing Law. THIS GUARANTY SUPPLEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK (EXCEPT AS
OTHERWISE EXPRESSLY PROVIDED HEREIN).

SECTION 5. Affirmation. Except as expressly supplemented hereby, the Guaranty
shall remain in full force and effect.

SECTION 6. Severability. In case any one or more of the provisions contained in
this Guaranty Supplement should be held invalid, illegal or unenforceable in any
respect, the validity, legality and enforceability of the remaining provisions
contained herein and in the Guaranty shall not in any way be affected or
impaired thereby (it being understood that the invalidity of a particular
provision in a particular jurisdiction shall not in and of itself affect the
validity of such provision in any other jurisdiction). The parties hereto shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

SECTION 7. Notice. All communications and notices hereunder shall be in writing
and given as provided in Section 4.01 of the Guaranty.

SECTION 8. Reimbursement. The New Guarantor agrees to reimburse the Collateral
Agent for its reasonable out-of-pocket expenses in connection with this Guaranty
Supplement, including the reasonable and documented fees, other charges and
disbursements of counsel for the Collateral Agent in accordance with the terms
of the Credit Agreement.

[Remainder of Page Intentionally Blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Guarantor and the Collateral Agent have duly
executed this Guaranty Supplement as of the day and year first above written.

 

[NAME OF ADDITIONAL GUARANTOR] By:  

 

  Name:     Title:  

JPMORGAN CHASE BANK, N.A.,

as Collateral Agent

By:  

 

  Name:     Title:  